UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2475


GEORGE VICTOR STOKES,

                Plaintiff - Appellant,

          v.

GLENN   A.  HARRIS,  OFFICER  OF   ROCKINGHAM  CITY  POLICE
DEPARTMENT, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY; CITY
OF ROCKINGHAM,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:10-cv-00935-JAB-LPA)


Submitted:   June 30, 2016                 Decided:   July 12, 2016


Before AGEE, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Victor Stokes, Appellant Pro Se.    Dan McCord Hartzog,
Katie Weaver Hartzog, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George   Victor    Stokes   appeals   the   district   court’s   order

granting Defendants’ motion for summary judgment and dismissing

his   civil    action.      We    dismiss   the    appeal    for   lack   of

jurisdiction because the notice of appeal was not timely filed.

      In a civil action where the United States is not a party,

the notice of appeal must be filed no more than 30 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

October 14, 2014.        Stokes filed a motion for an extension of

time to file an appeal on September 29, 2015. *               The district

court granted Stokes’ motion on November 12, 2015, and Stokes

filed a notice of appeal on November 16, 2015.

      Although the district court granted Stokes an extension of

time to note an appeal, we find that the court lacked authority

to do so.      The plain language of Rule 4(a)(5) requires that a

      *The motion is considered filed the day Stokes delivered it
to prison officials for mailing to the court.    Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                     2
motion for an extension of time be filed, at the latest, 30 days

after the expiration of the 30-day appeal period.                      Fed. R. App.

P. 4(a)(5)(A)(i).

       Additionally, Rule 4(a)(6) requires that a motion to reopen

the appeal period be filed, at the latest, “180 days after the

judgment or order is entered.”                   Fed. R. App. P. 4(a)(6)(B).

Stokes’ motion for an extension of time to appeal was filed 350

days after the entry of the district court’s order; accordingly,

the district court lacked authority to reopen the appeal period.

See Baker v. United States, 670 F.3d 448, 456 (3d Cir. 2012)

(holding that district court had no authority to reopen appeal

period when motion was filed beyond 180-day limit); Hensley v.

Chesapeake & Ohio Ry., 651 F.2d 226, 228 (4th Cir. 1981) (noting

expiration     of     time      limits    in     Rule   4     deprives      court    of

jurisdiction).

       The   notice     of   appeal      was   filed,    at    the     earliest,    on

November     16,    2015.    Because      Stokes    failed     to    file    a   timely

notice of appeal or to timely move for an extension or reopening

of the appeal period, we dismiss the appeal.                     We dispense with

oral    argument      because     the    facts    and   legal       contentions     are

adequately     presented     in    the    materials     before      this    court   and

argument would not aid the decisional process.

                                                                            DISMISSED



                                           3